IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs November 15, 2000

             STATE OF TENNESSEE v. GREGORY LYNN REDDEN

                 Direct Appeal from the Circuit Court for Robertson County
                        No. 98-0479 Robert W. Wedemeyer, Judge



                   No. M2000-00988-CCA-R3-CD - Filed December 28, 2000


The Appellant, Gregory Lynn Redden, was convicted by a Robertson County jury of burglary, theft
of property over $1,000, and criminal impersonation. He received concurrent sentences of twelve
years for burglary, twelve years for theft of property, and six months for criminal impersonation. On
appeal, the Appellant raises the following three issues for our review: (1) whether the evidence was
sufficient to support the verdict; (2) whether the trial court erred in not excusing two jurors for cause
during voir dire; and (3) whether the trial court erred by allowing the statement of the Appellant’s
confession into evidence. After review, we find no error and affirm the judgment.

                 Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed.

DAVID G. HAYES, J., delivered the opinion of the court, in which JERRY L. SMITH and NORMA
MCGEE OGLE , JJ., joined.

Joe R. (Jay) Johnson, Springfield, Tennessee, for the Appellant, Gregory Lynn Redden.

Paul G. Summers, Attorney General and Reporter, Michael Moore, Solicitor General, Marvin E.
Clements, Jr., Assistant Attorney General, John Wesley Carney, Jr., District Attorney General, and
Joel Perry, Assistant District Attorney General, for the Appellee, State of Tennessee.


                                              OPINION


        On October 27, 1998, the Appellant, Gregory Lynn Redden, was indicted by a Robertson
County Grand Jury on the offenses of burglary, theft of property over $1,000, and criminal
impersonation. Following a jury trial, the Appellant was found guilty as charged and received an
effective sentence of twelve years. On appeal, the Appellant raises the following issues for our
review: (1) whether the evidence was sufficient to support the verdict;1 (2) whether the trial court
erred in not excusing two jurors for cause during voir dire; and (3) whether the trial court erred by
allowing the statement of the Appellant’s confession into evidence. Upon review, we find no error.
Therefore, the judgment of the Robertson County Criminal Court is affirmed.

                                                      Background

         On December 16, 1997, officers from the Springfield Police Department received a dispatch
that a burglar alarm was sounding at the Bank of Goodlettsville. Upon arriving at the bank, Officer
Joe McLeod noticed that a window on the back side of the bank was broken and called for back-up
assistance. Upon further investigation, Officer Troy Sabie noticed someone moving around inside
of the bank. Although Officer Sabie did not actually see the Appellant exit the bank, he did see the
Appellant jump over a brick wall and crouch down to hide behind the bank’s air-conditioning unit.
Several officers surrounded the area and arrested the Appellant. A screwdriver and gloves were
found next to the air-conditioning unit. After the Appellant was arrested, a woman approached
Officer Sabie and identified herself as a companion of the Appellant. She informed the officers of
the Appellant’s true name and stated that the van they were traveling in belonged to the Appellant’s
sister.2

        Upon entering the bank, the officers discovered that the cash drawers and coin vaults at the
teller windows had been broken into and approximately $2,245 had been removed. A duffle bag
containing the money was discovered inside the bank. Brent Browning, the branch manager of the
bank, testified that it was not bank policy to leave money out and that the duffle bag and flashlight
found inside the bank were not bank property.

       At the police department, the Appellant gave a statement wherein he stated that his name was
Wade Skinner and that he borrowed the van from his sister. He further stated that he decided to “hit”
the bank because he needed some money and acknowledged ownership of the gloves and screwdriver
found near the air-conditioning unit. After giving the statement, the Appellant refused to sign it.

                                          I. Sufficiency of the Evidence

        The Appellant argues that the evidence set forth at trial was insufficient to support the guilty
verdicts for both burglary and theft. Specifically, the Appellant contends that the State failed to
prove that he ever entered the bank and that he ever exercised control over the money. We disagree
and find the evidence sufficient to sustain the verdict.



         1
           Any review of the A ppellant’s misd emeano r conviction for criminal imp ersonation is waived for fail ure to brief
the issue. See Tenn. R. App. P. 27.
         2
           The Appellant identified himself as Wade Hampton Skinner IV. At the police station, the Appellant produced
a driver’s license bearing his picture and the fake name. Upon searching the van, police discovered a grocery list written
on the back of an enve lope bearing the Ap pellant’s true identity and address.

                                                             -2-
        A jury conviction removes the presumption of innocence with which a defendant is cloaked
and replaces it with one of guilt, so that on appeal a convicted defendant has the burden of
demonstrating that the evidence is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).
In determining the sufficiency of the evidence, this Court does not reweigh or reevaluate the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Likewise, it is not the duty of this
Court to revisit questions of witness credibility on appeal, that function being within the province
of the trier of fact. See generally State v. Adkins, 786 S.W.2d 642, 646 (Tenn. 1990); State v.
Burlison, 868 S.W.2d 713, 718-19 (Tenn. Crim. App. 1993). Instead, the defendant must establish
that the evidence presented at trial was so deficient that no reasonable trier of fact could have found
the essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,
319, 99 S. Ct. 2781, 2789 (1979); State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994), cert. denied,
513 U.S. 1086, 115 S. Ct. 743 (1995); Tenn. R. App. P. 13(e). Moreover, the State is entitled to the
strongest legitimate view of the evidence and all reasonable inferences which may be drawn
therefrom. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992), cert denied, 507 U.S. 954, 113 S. Ct.
1368 (1993).

        In order to be found guilty of burglary, it must be shown that a person, without the effective
consent of the property owner, enters a building and commits or attempts to commit a felony, theft,
or assault. TENN. CODE ANN . § 39-14-402 (1997 Repl.). Likewise, a person commits theft of
property who “with intent to deprive the owner of property, the person knowingly obtains or
exercises control over the property without the owner’s effective consent. TENN. CODE ANN . § 39-
14-103 (1997 Repl.). Thus, in the present case, the burden was upon the State to prove that the
defendant entered the bank with the intention of committing a theft. After reviewing the record, we
find the State met this burden.

        Upon arriving at the bank, officers observed that the burglar alarm was sounding because a
bank window had been broken. Furthermore, they noticed a person moving around inside the bank.
Shortly thereafter, the officers observed a man jump a brick wall adjacent to the bank and crouch
down to hide behind the bank’s air-conditioning unit. Upon his arrest, the tools used to break into
the vaults were found on the ground nearby. Approximately $2,245 had been removed from the
vaults and placed in duffle bags. Notwithstanding that these bags were left inside the bank when the
Appellant fled, the removal of the money from the vaults revealed that the Appellant exercised
control over the money without the bank’s consent. This exercise of control was sufficient to satisfy
the statutory definition of theft.

        Moreover, the Appellant confessed to being the person who broke into the bank and the
statement of the woman accompanying the Appellant on this particular night corroborated the
Appellant’s confession. Considering these facts, in the light most favorable to the State, we
conclude that a reasonable trier of fact could have found the essential elements of the offense beyond
a reasonable doubt. Therefore, the evidence was sufficient to support a verdict of guilty. This issue
is without merit.




                                                 -3-
                           II. Jury Voir Dire and Challenges for Cause

        The Appellant next asserts that the trial court erred in failing to strike from the jury panel two
prospective jurors for cause. Specifically, the Appellant contends that he had to exhaust his
peremptory challenges on jurors that should have been excused for cause based on their initial
response that it would be difficult for them to “stand alone” in their belief as to the defendant’s
innocence if the other eleven jurors disagreed and felt the defendant was guilty. Since he had to
exhaust his peremptory challenges on those jurors, the Appellant argues that he was deprived of the
opportunity “to have a fair and impartial jury decide his case” in violation of the Sixth Amendment
of the United States Constitution.

         Irrespective of whether the trial court should have excluded the two jurors for cause, any error
in this respect is harmless unless the jury who heard the case was not fair and impartial. State v.
Thompson, 768 S.W.2d 239, 246 (Tenn. 1989). In State v. Middlebrooks, our supreme court held:

        It is a long-settled principle that a defendant who disagrees with a trial court’s ruling
        on for cause challenges must, in order to preserve the claim that the ruling deprived
        him of a fair trial, exercise peremptory challenges to remove the jurors. Even then,
        however, the failure to correctly exclude a juror for cause is grounds for reversal only
        if the defendant exhausts all of his peremptory challenges and an incompetent juror
        is forced upon him.

State v. Middlebrooks, 840 S.W.2d 317, 329 (Tenn. 1992), criticized on other grounds, State v.
Bigbee, 885 S.W.2d 797 (Tenn. 1994) and State v. Butler, 980 S.W.2d 359 (Tenn. 1998)(citing Ross
v. Oklahoma, 487 U.S. 81, 89, 108 S. Ct. 2273, 2279 (1988)).

        In the present case, as in Middlebrooks, there is no claim, and the record does not show, that
an incompetent juror was forced upon the Appellant. Although the Appellant argues that defense
counsel was “forced” to use its peremptory challenges on two jurors which should have been excused
for cause, he does not tell us how he was prejudiced by not being able to peremptorily challenge any
of the jurors who actually heard the case. The record demonstrates that each juror who heard the
case was competent. As such, there is no evidence that the Appellant was denied a fair and impartial
trial.

        Moreover, the trial court individually voir dired the two jurors regarding their responses and
explained to the jurors that they should not change their mind simply to reach a unanimous verdict.
After this discussion, the trial court once again asked the two jurors if they would be able to “stand
alone” if needed and each responded that they could. Since both jurors indicated that they could
follow these instructions, the trial court denied the defendant’s motion to exclude for cause. A trial
court has wide discretion in ruling on the qualifications of a juror. State v. Kilburn, 782 S.W.2d 199,
203 (Tenn. Crim. App.1989). After reviewing the record, we conclude that the trial court did not
abuse its discretion in refusing to excuse either of the two jurors for cause.



                                                   -4-
                                     III. Unsigned Confession

         The Appellant argues that the trial court erred by not suppressing his statement to Detective
William Watkins wherein he confessed to being the person who broke into the bank. Specifically,
the Appellant alleges that his statement was “involuntary and unreliable” and that the trial court’s
failure to suppress the statement “was a violation of [his] constitutional rights under the Due Process
Clause of the Fourteenth Amendment to the United States Constitution.”

       At the police station, the Appellant was advised of his Miranda rights and signed an
“admonition and waiver of rights” form indicating he was willing to make a statement and answer
questions. Thereafter, the Appellant and Detective Watkins engaged in an approximately twenty-five
minute conversation wherein the Appellant falsely stated he was “Wade Hampton Skinner” and
admitted that he broke into the bank. Detective Watkins summarized the Appellant’s statement and
reduced it to writing. The Appellant then refused to sign the statement and requested an attorney.
Detective Watkins immediately ceased questioning.

        The Appellant argues that “had he agreed with the detective’s version of the story, the
statement would have been signed.” The primary consideration in determining the admissibility of
the evidence is whether the confession is an act of free will. State v. Chandler, 547 S.W.2d 918, 920
(Tenn. 1977). A confession is not voluntary when "the behavior of the state's law enforcement
officials was such as to overbear” the will of an accused and "bring about confessions not freely
self-determined." Kelly, 603 S.W.2d at 728. With regard to the claim that a confession is
involuntary, a trial court’s determination at a suppression hearing is presumptively correct on appeal
and such presumption of correctness may only be overcome on appeal if the evidence in the record
preponderates against the trial court’s findings. State v. Kelly, 603 S.W.2d 726, 729 (Tenn. 1980).
Furthermore, the appellate courts of this state are bound to accept that determination by a trial court
that a confession was freely and voluntarily given unless the evidence in the record preponderates
against that finding. State v. Adams, 859 S.W.2d 359, 362 (Tenn. Crim. App. 1992). Findings of
fact made by the trial court after an evidentiary hearing on a motion to suppress are afforded the
weight of a jury verdict, and an appellate court will not set aside the trial court’s judgment unless the
evidence contained in the record preponderates against the findings of the trial court. State v. Odom,
928 S.W.2d 18 (Tenn. 1996).

        In the present case, the Appellant agrees that he was read his Miranda rights and that he did
sign a waiver of rights form. After hearing the motion to suppress, the trial court found the statement
to “have no constitutional infirmities” and ruled that it was admissible. We agree. The fact that the
Appellant did not sign the statement is of no effect. An oral confession is just as binding as a written
confession. Campbell v. State, 384 S.W.2d 4, 9 (Tenn. 1964). It is natural for human beings to give
a written signed confession more weight and credit than they do the testimony of certain witnesses
who say the man confessed to them. Id. However, the weight to be given an oral confession as
opposed to a signed written confession is for the jury’s determination and not the appellate courts.
Moreover, there is nothing in the record to show that the statement made was involuntary or taken



                                                  -5-
against the Appellant’s will. As such, the trial court properly admitted the Appellant’s statement into
evidence. This issue is without merit.


                                          CONCLUSION

        We find that the evidence introduced at trial was sufficient to support the guilty verdicts for
burglary and theft of property over $1,000. Likewise, we conclude that the trial court did not err in
failing to excuse two jurors for cause and did not err in admitting into evidence the Appellant’s
unsigned confession. Therefore, the judgment of the Robertson County Criminal Court is affirmed.




                                                       ___________________________________
                                                       DAVID G. HAYES, JUDGE




                                                 -6-